Citation Nr: 0728400	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-33 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis, patellar subluxation, and internal derangement of 
the right knee.

2.  Entitlement to service connection for degenerative 
arthritis and internal derangement of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from October 1984 to October 
1988. 

The veteran filed his initial claim in December 2002.  This 
appeal to the Board of Veterans Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in April 2003.

The issue # 2 is addressed in the REMAND portion of the 
decision below and is  REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action is required.


FINDINGS OF FACT

The competent and probative medical evidence is at least in 
approximate balance as to whether an injury or injuries to 
the right knee in service served to chronically increase pre-
existing right knee pathology beyond the natural progress of 
the prior condition.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, his pre-
existing right knee disability was aggravated in service.  38 
U.S.C.A. §§ 1110, 1111, 1131; 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306 (2006). 



REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).  In view of the grant 
herein as to the issue of entitlement to service connection 
with regard to the right knee as sought by the veteran, there 
is no need for further discussion of notice or development.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Pertinent Laws and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2006)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Inasmuch as this case involves a condition which existed 
prior to service and the question of aggravation due to 
service, the Board points out that there has been a change in 
the interpretation of the law with respect to the 
adjudication of claims involving pre-existing conditions and 
the application of the presumption of soundness.  
Essentially, the law as recently interpreted under Cotant v. 
Principi, 17 Vet. App. 116 (2003) and VAOPGCPREC 3-2003 (July 
16, 2003), mandates that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard will attach.  It was 
determined that the provisions of 38 C.F.R. § 3.304(b) are 
inconsistent with 38 U.S.C.A. § 1111, insofar as section 
3.304(b) states that the presumption of sound condition may 
be rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service.  It was concluded 
that 38 C.F.R. § 3.304(b) is invalid and should not be 
followed.  Regarding the provisions of 38 C.F.R. § 3.306(b), 
providing that aggravation may not be conceded unless the 
pre-existing condition increased in severity during service, 
it was determined that this properly implements 38 U.S.C.A. § 
1153, which provides that a pre-existing injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.

In a decision by the Federal Circuit Court, the Court 
explained that when no pre-existing condition is noted upon 
entry into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the Government to 
rebut the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability was both pre-existing 
and not aggravated by service.  The Government may show a 
lack of aggravation by establishing that there was no 
increase in disability during service or that any "increase 
in disability [was] due to the natural progress of the" pre-
existing condition. 38 U.S.C. § 1153.  If this burden is met, 
then the veteran is not entitled to service-connected 
disability benefits. 

However, if the Government fails to rebut the presumption of 
soundness under section 1111, the veteran's claim is one for 
service connection.  On the other hand, if a pre-existing 
disorder is noted upon entry into service, the veteran cannot 
bring a claim for service connection for that disorder, but 
the veteran may bring a claim for service-connected 
aggravation of that disorder.  In that case section 1153 
applies and the burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994). 

If the presumption of aggravation under section 1153 arises, 
the burden shifts to the Government to show a lack of 
aggravation by establishing "that the increase in disability 
is due to the natural progress of the disease."  38 U.S.C. § 
1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  When the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

III.  Factual Background and Analysis

In summary, the veteran's service medical records show that 
on the entrance examination, he reported that he had 
undergone surgery to remove parts of the lateral meniscus, 
since which he had been asymptomatic.   The examiner found no 
right knee disability, and X-rays were negative.

Service medical records show that on several occasions, the 
veteran had right knee complaints in service, and on at least 
one occasion, when jumping out of the bed of a truck, he 
heard the knee "pop," after which he was diagnosed with a 
patellar dislocation for which he was given a treatment 
regimen.  He was initially seen by the Lutheran Healthcare 
Network in May 1988 for the right knee dislocation, after 
which he returned to base and was seen by the service 
facilities.  Thereafter, he continued to have right knee pain 
and, although the dislocation was said to have resolved, he 
still had a diagnosis of medial collateral ligament strain.  
A subluxating right patella was identified on his separation 
examination.

The private facility and transportation service wherein the 
veteran received his initial transportation and care after 
hurting the right knee (off-base but while in service) have 
indicated that no records are available.  However, since the 
records from immediately subsequent in-service care are in 
the file, these private records are not pivotal to the case.

Post-service VA clinical record show ongoing problems with 
his right knee, some of which has been said to be due to his 
being overweight.  In early 2003, he was noted to have a 
right medial meniscus and medial collateral ligament tear, 
and after the knee was injected, he was given medications and 
a brace.

A special VA orthopedic evaluation was undertaken in February 
2003.  At that time, the entire file was available to the 
examiner.  The veteran reported having had right knee 
problems prior to service, at age 17 or 18.  He had had 
surgery to correct the problem with the knee locking up.  
Some cartilage had been removed, and he did well thereafter 
until the incident in service in 1988 when he dislocated the 
right knee as he stepped out of the truck.  He said that the 
knee had then collapsed.  Diagnosis was MCL strain and 
patellar dislocation of the right knee for which he had been 
casted for several weeks.  Since then, the veteran reported 
that he had noticed that the knee would become painful, 
stiff, and swell with cold and wet weather.  Occasionally, 
there was a sense that the right patella moved slightly, but 
there had been no true dislocation.  He had gained some more 
weight.  

Magnetic resonance imaging (MRI) of the right knee now showed 
tibiofemoral joint posterior subluxation and lateral 
subluxation of the patellofemoral joint; advanced 
patellofemoral joint arthrosis with severe cartilage 
destruction along the anterior margin of the distal femur; 
possible medial tibial plateau, small osteochondral fracture; 
medial meniscus tear; and a medial collateral ligament tear.  
In sum, the examiner opined that "the service injury did 
contribute to the aggravation of his (right knee) problem, 
but to a relatively small degree considering the fact that it 
was a pre-existing condition, and that in the interval he has 
had almost 15 years of knee damage related to his obesity".  

In this case, the veteran admittedly had right knee problems 
prior to service, but after removal of some cartilage as a 
teenager, he was without residuals, including at the time of 
entrance into service.  On several occasions thereafter in 
service, he had right knee complaints.  And on one particular 
occasion, he actually re-injured the right knee when jumping 
from a truck bed, and that injury is well documented.  

The Board is constrained in this instance by both the medical 
opinion of record and the parameters imposed by both 
regulations and judicial mandates as to aggravation.  

The question which remains, then, is whether the pre-existing 
right knee disability was aggravated in service.  The essence 
of resolution for the adjudicative question becomes that, 
while he may have had a right knee problem prior to service, 
his in-service experiences permanently increased the severity 
thereof beyond what might have been anticipated to have 
occurred as the natural progress of the disability.  That 
fulfills the fundamental criteria for a finding of in-service 
aggravation.  In this case, it is noteworthy that he was 
asymptomatic at entrance and X-rays were negative; but 
following the injury in 1988 and extended treatment including 
a significant period of casting, he was found to have 
subluxation of the right patella at separation.  

A recent VA examiner opined that the in-service injury did 
contribute to the aggravation of his pre-existing right knee 
problem.  Thus, the fact that the opinion equivocates as to 
the relative degree of the acknowledged aggravation becomes 
essentially irrelevant to the resolution of the adjudicative 
issue at hand.

In summary, having weighed the evidence both in support of 
and against the claim, including the recent medical opinion 
of record, the Board concludes that the preponderance of 
evidence is not against finding in favor of the appellant.  
Therefore, the Board will exercise its discretion to find 
that the evidence is in relative equipoise, and concludes 
that service connection for a right knee disability, 
specifically, degenerative arthritis, patellar subluxation, 
and internal derangement of the right knee, is warranted on 
the basis of in-service aggravation of the veteran's pre-
existing right knee disability.


ORDER

Service connection for degenerative arthritis, patellar 
subluxation and internal derangement of the right knee is 
granted.


REMAND

The veteran primarily contends that he has a left knee 
disorder that is caused or aggravated by the now (herein) 
service-connected right knee disorder. 

With the grant herein, and notwithstanding the tangential VA 
medical opinion of record from 2003, the Board notes that the 
VA examination report does not sufficiently address the 
question of whether the veteran has additional disability 
resulting from aggravation of his now non-service-connected 
left knee by any service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that 38 C.F.R. § 
3.310(a) authorizes a grant of service connection not only 
for disability caused by a service-connected disability, but 
also for the extent of additional disability resulting from 
aggravation of a non-service-connected disability by a 
service-connected disability).  Accordingly, a definitive 
medical opinion on the question of whether there has been a 
measurable permanent increase of a now non-service-connected 
left knee disability caused by a service-connected disability 
is also needed.

The Board further notes that 38 C.F.R. § 3.310 has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  The RO will need to assess the claim with 
consideration of the regulatory amendment in this appeal.

In this case, service medical records do not confirm, and the 
veteran does not allege, any left knee problems in service.  
However, post-service VA clinical evaluations have shown left 
knee complaints.  Sometime in mid-2002, he apparently began 
to have more significant left knee pain.  A MRI of the left 
knee in November 2002 showed a small vertical tear of the 
anterior horn of the medial meniscus; patellofemoral joint 
arthropathy with moderately severe destruction and non-
uniformity of articular cartilage along the anterior aspect 
of the distal femur; and focal marrow edema in the anterior-
nonweightbearing portion of the distal femur.

Based on the evidence of record, and the grant herein of 
service connection for the one knee, the Board finds that it 
is not unreasonable to return the case for a thoughtful and 
reasoned reevaluation of the impact that the service-
connected disability may or may not have had on the other 
knee. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  If the veteran has 
additional post-service clinical information with 
regard to care for his knees, he should provide 
it, and the RO should assist to the extent 
possible.  Up-to-date VA clinical records for both 
knees should also be acquired and attached to the 
file.

2.  The veteran should then be scheduled for 
another orthopedic examination.  The claims file 
must be made available, to include all post-
service evidence with regard to the knees.  All 
indicated tests and studies should be performed, 
and the physician should review the results of any 
testing prior to completing the report.  A 
complete diagnosis should be given.

a.  In the examination report, the 
physician should discuss the nature and 
extent of any current left knee disorder 
and then set forth the medical probability 
of whether it is at least as likely as not 
that any currently demonstrated left knee 
disorder has been caused, contributed to, 
or in any way impacted and/or aggravated by 
the service-connected right knee 
disability.

b.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

c.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.
      
3.  The case should then be reviewed by the RO, 
and if the decision remains unsatisfactory, an 
SSOC should be issued and the veteran and his 
representative provided a reasonable opportunity 
to respond.  The case should then be retuned to 
he Board for further appellate review.  The 
veteran need do nothing further until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


